UN|TED STATES BANKRUPTCY COURT
WESTERN D|STR|CT OF TEXAS

WACO DlVlSlON
lN RE: § CASE NO. 18-60517
Seon John Anthony Jerome §
Chrisdee Nico|e Jerome § Chapter 13

Debtor(s)

CHAPTER 13 PLAN AND MOT|ONS FOR
VALUAT|ON AND LlEN AVO|_DANCE

AMENDED (AMENDED 9/28/2018)

 

lf you oppose the P|an's treatment of your claim or any provisions of this P|an, YOU MUST F|LE AN OBJECT|ON to
continuation no later than fourteen (14) days before the conhrmation hearing date.

Use of the singular word "Debtor" in this P|an includes the plural where applicab|e. A|l section references (”§“) are to the
Bankruptcy Code unless otherwise noted.

 

 

 

The following matters may be of particular importance Debtors must check one box on each line to state whether or not the
Plan includes each of the following items. |f an item is checked as "Not |nc|uded" or if both boxes are checked, the provision will
be ineffective if set out later in the P|an.

1. P|an 0verview

 

1.1 A limit on the amount of secured claim based on valuation of collateral for the [:] included Not included
claim, set out in Sections 7.8 and 7.9, which may result in a partial payment or no
payment at all to the secured creditor

 

1.2 Avoidance of a wholly unsecured lien or judicial lien or nonpossessory, ij lnc|uded Not included
nonpurchase~money security interest, set out in Sections 7.9 and 7.10

 

1.3 Nonstandard provisions, setout in Section8 included |:| Not included

 

 

 

 

 

 

2. P|an Summary

2.1 Debtor's P|an payment will be see below per month, paid by |Z| 3rd Party Epay (if accepted by Trustee),
|:] Payrol| Order, or |:| Direct (|Vloney Order or Cashier's Check). Variable payments, if applicable, are proposed as

 

 

 

 

 

follows:
Months Amount of Monthly Payment
1 - 2 $900.00
3 - 60 $1,535.00

The term of the P|an is 60 months. The gross amount to be paid to the Trustee (sometimes. the “base amounl")

is $90,830.00 .

Debtor

2.2

2.3

4.1

4.2

Seon John Anthony Jerome Case number 18-60517

 

 

Chrisdee Nicole Jerome

Under this Plan, the Trustee will pay all allowed priority claims in fu|l; all allowed secured claims to the extent of the value
of the collateral or the amount of the claim. whichever amount is provided for in Sections 7.7 and 7.8; and approximately

100 % to allowed general unsecured claims. The specific treatment for each class of creditors is set forth below in
the P|an.

This P|an does not allow claims. A creditor must file a proof of claim by the applicable deadline to receive
distributions under the plan as confrrmed. Creditors are referred to the Federal Ru|es of Bankruptcy Procedure, the
Local Bankruptcy Ru|es for the Western District of Texas, and the Standing Order for Chapter 13 Administration for
this Division for information on procedures and deadlines.

The aggregate value of Debtor's non-exempt assets is: $0.00 .

3. Vesting of Estate Property

|:| Upon confirmation of the Plan, all property of the estate SHALL vest in the Debtor. shall not remain property of the
estate, and shall not be subject to the automatic stay of§ 362; provided however. in the event of conversion of this
case to chapter 7 the property of the Debtor as of the petition date should revest in the estate.

Upon confirmation of the Plan, all property of the estate SHALL NOT vest in the Debtor. shall remain property of the
estate, and shall remain subject to the automatic stay of § 362.

4. Tax Refunds and Annual Tax Retums
Tax Refunds.

AI| tax refunds received by Debtor (or either Debtor if a joint case) while the chapter 13 case is pending shall be allocated
as set forth below:

1) The total amount of the aggregate tax refund(s) received for any tax period that exceeds $2,000.00 shall, upon
receipt1 be paid and turned over to the Trustee as additional disposable income and such amount shall increase the
base amount of the P|an. The P|an shall be deemed modified according|y. and the Trustee will file a notice of plan
modification within 21 days of receipt of the tax refund;

2) This $2,000.00 annual limit shall apply to both joint-debtor and single-debtor cases;
3) The $2.000.00 otherwise retained by Debtor must first be applied to any P|an arrearages;

4) Notvvithstanding subparagraph (1) above, Debtor may file a notice to retain the portion of the tax refund otherwise
payable to the P|an under subparagraph (1) with twenty-one (21) day negative notice as set forth in Loca| Rule
9014(a) if, at the time of receipt of a refundl Debtor's P|an provides for the payment of 100% of allowed general
unsecured claims within the term of this P|an. lf the Trustee does not object within the twenty-one (21) day negative
notice period, Debtor may retain that portion of the tax refund.

The Trustee is hereby authorized to endorse a tax refund check if the check is made payable to Debtor.

Annua| Tax Returns.

Debtor shall provide a copy of the annual post-petition income tax return to the Trustee if requested to do so or if required
to do so pursuant to the Standing Order for Chapter 13 Administration for the division in which this case is pending. |f
this is a joint case, each Debtor shall comply with this provision if separate returns are filed.

5. Pre-Confirmation Adequate Protection Payments

Pre-confrrmation adequate protection payments under § 1326(a)(1) and § 502(b) shall be made as provided below. and
pursuant to the Standing Order for Chapter 13 Administration for the division in which this case is pending:

A. Al| pre-confirmation payments if required by § 1326(c) and proposed below will be made by the Chapter 13 Trustee
without further order of the Court. Such payments shall be considered payments pursuant to § 1326(a) and
28 U.S.C. § 586(e).

Debtor Seon John Anthony Jerome Case number 18-60517

 

 

Chrisdee Nicole Jerome

B. |f the Debtor fails to make the required plan payments and funds on hand are not sufficient to pay all pre-
confirmation adequate protection payments due, then such payments shall be paid on a pro rata basis, with the
exception of ongoing monthly mortgage payments made by the Trustee.

C. Monthly pre-confirmation adequate protection payments will be calculated from the date the first plan payment is
due. To receive adequate protection payments, a secured creditor must have on file with the Clerk of the Court a
timely filed and allowed proof of claim. The proof of claim must include proof of the creditors security interest and
shall be served on the Chapter 13 Trustee, the Debtor and Debtor's attomey. The Trustee will thereafter commence
disbursement of pre-confirmation adequate protection payments in the next regularly scheduled monthly
disbursement following the filing of the claim, subject to normal operating procedures

D. The Debtor proposes the following pre-confirmation adequate protection ("AP") payments The Trustee shall apply
pre-confin'riation adequate protection payments to accrued interest, if applicable, and then to principal AP payments
shall cease upon confirmation of the P|an.

 

Creditor & Col|ateral Monthly AP lnterest Rate, Other Treatment
Payment lf Claim is Remarks
Over Secured

 

 

 

 

 

 

Capita| One $595.00
2013 Dodge Ram

6. Executory Contracts / Unexpired Leases l Contracts for Deed

6.1 Pursuant to § 1322(b)(7) and § 365, Debtor hereby elects to assume the following executory contracts, unexpired
|eases, and/or contracts for deed as follows:

 

Creditor Property or Contract Description Current Monthly
Payment to be Paid
Directly by the
Debtor

 

 

 

 

 

6.2 Pursuant to § 1322(b)(7) and § 365, Debtor hereby elects to reject the following executory contracts, unexpired
|eases, and/or contracts for deed:

 

Creditor Property

 

 

 

 

7. Treatment of Claims
7.1 Administrative Claims and Request for Attorney Fees.

The Trustee shall collect the allowed statutory Trustee fee upon receipt of all monies paid by or on behalf of Debtor. A||
other administrative claims, including Debtor's attorney fees, shall be paid according to the terms of this P|an.

Upon confirmation of the Plan, the Court approves and awards $3,000.00 to Debtor's attorney as an adminstrative
claim for legal services performed in this case in accordance with the applicable benchmark. Debtoi”s attorney may file
applications for additional award of attorney fees pursuant to the Bankruptcy Code. Local Bankruptcy Ru|es for the
Western District of Texas, and the Standing Order for Chapter 13 Administration for the division in which this case is
pending. lf additional monies are available, the Trustee mayl within his or her discretion, disburse such funds to this

class on a pro rata basis. The Trustee shall disburse payments to the attorney as follows:

 

 

 

 

 

 

 

Debtor's Attorney Amount of Fee Paid Payment Additiona|
Through the Plari Method: Provisions
Erin B. Shank, P.C. $2,410.00 Standing Order
|:| Other

Debtor

7.2

Seon John Anthony Jerome Case number 18-60517
Chrisdee Nicole Jerome

Priority Claims.

Al| allowed claims entitled to priority under § 507(a), except § 507(a)(2), shall be paid iri full in deferred distributions by
the Trustee, unless: (1) the holder of a particular claim agrees to a different treatment of such claim; or (2) such claim is
provided for under§ 1322(a)(4). Unless the P|an provides otherwise, the distributions shall be made by the Trustee. lf
the P|an identifies a creditor’s claim as a priority claim and the creditor files the claim as a general unsecured claim, the
claim shall be treated as a general unsecured claim unless otherwise ordered by the Court. |f any priority claim is filed
for a debt that was either not scheduled or scheduled as a general unsecured claim. the claim shall be allowed as a
priority claim unless otherwise ordered by the Court. Allowed priority claim(s) shall be paid without interest, unless
otherwise ordered by the Court or unless specifically allowed under § 1322(b)(10) and provided for below.

The amount set forth in the P|an is an estimate and if the actual allowed claim is in a different amount, the amount to be
paid pursuant to the P|an shall be the amount due on the allowed claim.

Domestic Suobort Obl_iggtions l"DSO"i. The Trustee shall pay all pre-petition DSO claims through the P|an unless the
Court orders otherwise. Debtor shall pay all DSO payments that accrue post-petition directly to the holder, or the holder‘s
agent, pursuant to the terms of the DSO.

The Trustee shall disburse payments to the following creditors holding priority claims:

 

 

Creditor Description Est. Claim Est.

Amount Monthly
Payment

 

 

 

 

7.3

|f additional monies are available, the Trustee may, within his or her discretion, disburse such funds to this class on a
pro rata basis.

Arrears on Assumed Executory Contracts/Leases/Contracts for Deed.

The Trustee shall disburse payments for arrears to creditors holding assumed executory contracts, leasesl and/or
contracts for deeds. The amounts listed below by Debtor are estimates lf a creditor files a proof of claim and the claim
for arrears or the ongoing monthly payment is in a different amount than stated below, the payments under the P|an shall
be based on the creditor's claim unless a different amount is established by court order.

Those creditors holding claims within this class are as follows:

 

 

Creditor & Col|ateral Arrears & Treatment of Amount of Ongoing Monthly

Arrears Through the P|an Payment Through the P|an

 

 

 

7.4

Col|ateral to be Surrendered.

Upon the entry of an order confirming the P|an or an order modifying the P|anl the stay shall automatically terminate with
regard to the collateral surrenderedl Upon entry of such order. the creditor shall have ninety (90) days from the date of
the order to file a claim or amended claim as to any deficiency balance that may remain, and such deficiency balance will
be paid as a general unsecured claim. Any such claim is subject to objection

Debtor surrenders the following collatera|:

 

 

Creditor Col|ateral Location of Col|ateral

 

 

 

7.5

Creditors to be Paid Directly by Debtor (Other Than Mortgage Creditors), by a Third Party, or by a Co-Debtor.
[USE ONLY lF THERE |S NO DEFAULT]

Creditors within this class shall retain their liens on the collateral that is security for the claim until the claim has been
paid in full as determined by the note and/or applicable non-bankruptcy |aw.

 

 

 

Debtor

Seon John Anthony Jerome Case number 18-60517

 

Chrisdee Nicole Jerome

|f certain claims are paid directly by Debtor to creditor, Debtor shall be deemed acting as a disbursing agent under the
P|an for payment of such claim. Such payments shall be made in addition to the payments by Debtor to the Trustee and
are deemed to be payments made pursuant to the P|an.

The following creditors shall be paid directly by Debtor, a Third Party, or a Co-Debtor:

 

 

 

 

 

 

 

Creditor l Debt Monthly Remarks identify
Col|ateral 0wed Payment Payer
Consumer Portfo|io Services $22,436.32 $549.00 Debtor
2016 Chrysler Town & Country
Navient $33,593.86 $0.00 Debtor
7.6 Mortgage Creditors: Ongoing Mortgage Payments and Direct Mortgage Payments on Debtor's Principa| Residence.

Unless the Debtor is current on the mortgage on the petition date, or otherwise provided for under PLAN PROV|S|ONS
8. Nonstandard P|an Provisions, the Trustee shall pay all post-petition monthly mortgage payments to the mortgagee
Ongoing mortgage payments will be in the amount stated in the allowed proof of claim or pursuant to a Court Order. if
Debtor makes a Plan payment that is insufficient for the Trustee to disburse all ongoing mortgage payments required
below, the Trustee shall hold plan payments until a sufficient amount is received to make a full ongoing mortgage
payment Debtor shall provide to the Trustee all notices received from Mortgage Creditors including statements, escrow
notices, default notifications, and notices concerning changes of the interest rate if a variable rate mortgage The
automatic stay is modified to permit Mortgage Creditors to issue such notices.

The Trustee shall be authorized to make changes to the ongoing monthly mortgage payments based on Notice filed
pursuant to Bankruptcy Rule 3002.1(b) and to pay fees, expenses, and charges based on Notice filed pursuant to
Bankruptcy Rule 3002.1(c). The Trustee may request that the Debtor file amended Scheduies | and J, and the Debtor
shall do so on or within thirty (30) days after receiving such a request from the Trustee. if Debtor lacks the disposable
income to pay the ongoing mortgage payment, the Trustee may seek dismissal The Debtor or the Trustee may seek to
modify the P|an based on Debtor's current income, Debtor's ongoing mortgage payment obligations or as otherwise
provided in § 1329.

A|tematively, upon the filing by a Mortgage Creditor of a Notice pursuant to Bankruptcy Rule 3002.1(b) or 3002.1(0), the
Trustee may file a Notice of increase of P|an Payment with the Court if the Trustee reasonably believes that, under the
circumstances the increased payment should be Debtor's responsibility The Trustee shall serve the Notice of increase
of Plan Payment on Debtor and Debtor's counsel. Such circumstances include but are not limited to: (1) increase in the
mortgage payment or claim for expense is caused by Debtor's failure to pay tax. insurance or other obligations to the
mortgagee that the Debtor was required to pay directiy; (2) cases in which the Debtor is paying less than the Debtor's full
disposable income because the Debtor has agreed to pay a 100% dividend to general unsecured creditors; and (3)
cases where, because of the increase due the Mortgage Creditor, the current Plan would fail to pay fully the amount
provided under the Plan to allowed secured, priority, and administrative claims and any required amount to be paid to
general unsecured claims under the terms of the confirmed Plan by reason of § 1325(a)(4) or othenivise.

The amount set forth in a Notice of increase of Plan Payment shall become the modihed Plan payment, and the P|an
base shall be correspondingly increased. The Debtor must file a motion to modify P|an. supported by amended
Scheduies l and J as well as income verification, if the Debtor believes there is notl at that timel sufficient disposable
income to pay the increased P|an payment or there is otherwise basis to amend the P|an rather than pay the increased
P|an payment The Debtor's motion to modify Plan shall be filed no later than thirty (30) days after Trustee's Notice of
increase in Plan Payment is filed.

lt is possible that a change in the ongoing mortgage payment will affect the distribution to the unsecured creditors,
and this provision of the Plan shall serve as adequate notice of the possibility.

 

Debtor

Seon John Anthony Jerome Case number 18-60517
Chrisdee Nicole Jerome

 

 

if Debtor is current as of the petition date and elects to pay the ongoing mortgage directly but subsequently defaults,
Debtor should file a motion to modify the P|an within thirty (30) days of receiving notice of the default to provide for the
payment of the post-petition mortgage arrears. The future ongoing mortgage payments shall be paid by the Trustee.
The motion to modify the P|an must state the name, address. and account number of the Mortgage Creditor to whom
payments are to be made; the date the Trustee is to commence the ongoing mortgage payments; and the treatment of
the post-petition delinquency including the gap between the date when Debtor modified the P|an and the date on which
the Trustee is to commence the ongoing mortgage payments The Tmstee may also file a motion to modify the Plan in
the event of a post-petition default

The Standing Order for Chapter 13 Administration for the division in which this case is pending as to ongoing mortgage
payments shall also app|y.

For cause shown, Debtor may deviate from the procedures set forth in this provision of the Plan provided that Debtor sets
forth cause, with specificity, in PLAN PROV|S|ONS 8. Nonstandard Plan Frovisions. The Tnistee and any party in interest
may object. Debtor shall have the burden of proving at any hearing on conirmation of the Plan cause for such deviation_
Avoidance of administrative fees alone shall not be considered cause.

The amounts set forth below are Debtor's estimate and the allowed claim shall control as to the amounts. Those
creditors holding a secured claim with ongoing mortgage payments are as follows:

 

 

Creditor Property Monthly interest Payment Due Paid By:

Address Mortgage Rate (for Date
Payment informational (per contract)
purposes on|y)

 

 

 

 

 

 

 

chen Loan Servicing 3807 Kevin Shaw Drive, $638.00 3.63% -Trustee

7.7

Kil|een, TX (Conduit)
|:] Debtor
(Direct)

Secured Claims: Cure Arrears on Long Term Debt and Mortgage Arrears on Debtor's Principal Residence.

Arrears on long term debt and pre-petition mortgage arrearage claims shall be paid pursuant to the payment schedule
set forth beiow. Upon discharge, if the pre-petition arrears and the post-petition ongoing payments are current on
Debtor's Pn'ncipal Residence, the default will be deemed cured and the note reinstated according to its original terms,
including the retention of any security interest. The pre-petition arrears set forth below is an estimate only and the
Trustee shall pay the pre-petition arrears based on the proof of claim as filed by the creditor, unless a different amount is
allowed pursuant to a court order.

if there are insufficient funds to pay the monthly payment to claims within this class, creditors in this class shall be paid
on a pro rata basis. if additional monies are available, the Trustee mayl within his or her discretion, disburse such funds
to this class on a pro rata basis.

The following secured creditors hold claims for arrears in this ciass:

 

 

Creditor Col|ateral Estimated Monthly interest Rate Remarks

Description Arrearage Payment or (lf applicable)
Method of
Distribution

 

 

 

 

 

 

 

chen Loan Servicing 3807 Kevin Shaw Drive, $8,291.23 Pro-Rata 3.63%

7.8

Ki|ieen, TX

Secured Claims: Treatment of Claim and Motion to Value Col|ateral Pursuant to § 506; and 910 Day Claims/1 Year
Claims.

Creditors within this class shall retain their liens on the collateral that is security for their claims until the earlier of: (1) the
date the underlying debt, as determined by non-bankruptcy law, has been paid in full; or (2) the date discharge is entered
under § 1328. if the case is dismissed or converted without completion of all Plan payments, the liens shall be retained
by the creditors pursuant to applicable non-bankruptcy law.

Debtor Seon John Anthony Jerome

Chrisdee Nicole Jerome

 

Case number 18-60517

 

Debtor moves to value the collateral described below in the amounts indicated The values as stated below represent
the fair market value of the collateral pursuant to § 506(a)(2). Objections to the valuation of collateral proposed by this
Motion and the Plan must be filed no later than fourteen (14) days before the confirmation hearing date. if no timely

objection is filed, the relief requested may be granted in conjunction with the confirmation of the Plan.

The Trustee shall pay the allowed secured claims, which require the filing of a proof of claim, to the extent of the value of
the collateral or the full payment of the claim as specified beiow, plus interest thereon at the rate specified in this Plan,
Failure of the secured creditor to object will be deemed acceptance of the plan under § 1325(a)(5)(A). Except for
secured claims for which provision is made to pay the full amount of the claim notwithstanding the value of the collaterai,
the portion of any allowed claim that exceeds the value of the collateral shall be treated as an unsecured claim under

Section 7.11 below.

 

 

 

 

 

 

 

 

 

Creditorl Amount Fair interest Equal Unsecured 910
Col|ateral Description of Debt Market Rate Monthly Claim Claim?
(Est) Value Payment ***
Capitai One $28,465.52 $22,000.00 0.00% Pro-Rata $0.00
2013 Dodge Ram

*"* Debtor indicates, by notation ([Z|) that the collateral which secures the claim was purchased within 910 days if a vehicle or

within 1 year if personal property pursuant to § 1325(a) (hanging paragraph).

if additional monies are available, the Trustee may, within his or her discretion, disburse such funds to this class on a

pro rata basis.

lf any secured proof of claim is timely filed for a debt that was either not scheduled or scheduled as unsecured, the claim
shall be allowed as secured unless otherwise ordered by the Court. Said claim shall be paid under the Plan with

interest at

fixed equal monthly payments payable to other secured creditors listed above.

7.9 Wholly Unsecured Claims.

% per annum and shall be paid on a pro rata basis as funds become available after payment of any

 

bankruptcy case.

 

NOT|CE OF DEBTOR'S lNTENT|ON TO STR|P A WHOLLY UNSECURED LlEN

This provision does not apply if a secured creditor does not file a proof of claim.

Debtor proposes a Chapter 13 plan that strips your lien secured by real property to a wholly unsecured claim. The Plan
alleges that the value of the real property is less than the amount owed on all liens that are senior in priority to your |ien.
¥our claim will receive no distributions as a secured claim but will receive distributions as a general unsecured claim.

lf you disagree with the treatment proposed by the Plan that will terminate your lien and that will pay your claim as a
general unsecured claim, you must file an objection to the P|an no later than fourteen (14) days before the confirmation
hearing date. lf you fail to object, the Bankruptcy Court may approve the Plan without further notice.

Upon entry of a Discharge Order, the holder of the lien is required to execute and record a full and unequivocal release of
its liens, encumbrances and security interests secured by the real property and to provide a copy of the release to the
Trustee, Debtor, and Debtor's counsel. Notwithstanding the foregoing, the holder of a lien that secures post-petition
homeowners‘ association fees and assessments will be allowed to retain its lien, but only to secure (i) post-petition
assessments; and (ii) other post-petition amounts, such as legal fees, if such post-petition amounts are incurred with
respect to post-petition fees and assessments, and are approved by the Court. if incurred during the pendency of the

Notice of this P|an provision must be provided by the Debtor to the secured creditor in accordance with Fed. R. Bankr. P. 7004.

 

 

 

 

 

 

 

 

 

 

 

 

Debtor Seon John Anthony Jerome Case number 18-60517
Chrisdee Nicole Jerome
The following claims shall be paid as a general unsecured claim as there is no equity in the collateral to secure the
claim_
lf the case is dismissed or converted without completion of all P|an payments the liens shall be retained by the creditors
pursuant to applicable non-bankruptcy law.
Those creditors holding secured claims that are wholly unsecured and are within this class are as follows:
Creditor Col|ateral Fair Market Amount of
Value Senior Lien(s)
7.10 Motions to Avoid Lien Pursuant to § 522(f).

The Bankruptcy Code allows certain liens to be avoided, if a lien is avoided, the creditor's claim, to the extent allowed,
will be treated as a general unsecured claim under Section 7.11. The amount of the debt set forth in the Plan is Debtor's
estimate and if the actual allowed claim is in a different amount, the unsecured amount to be treated pursuant to the Plan
shall be the amount due on the allowed ciaim.

if the case is dismissed or converted without completion of all P|an payments the liens shall be retained by the creditors
pursuant to applicable non-bankruptcy |aw.

Debtor moves under § 522(f) to avoid the following liens that impair exemptions. Objections to this treatment must be
filed no later than fourteen (14) days before the confirmation hearing date. lf no timely objection is filed, the relief
requested may be granted in conjunction with the connrmation of the P|an. (Debtor must list the specific exempt property
that the lien impairs and the basis of the lien--e.g. judicial |ien, non-PlVlSl, etc.).

 

 

 

 

 

 

 

Creditor Property Subject to Lien Secured Type of Lien
Lien Amount to Amount
be Avoided Remaining
7.11 General Unsecured Claims.

Creditors within this class hold general unsecured claims that are not otherwise provided for in the Plan, including but
not limited to creditors‘ unsecured claims arising by reason of lien avoidance or lien strip, rejection of executory contracts
or leases. or bifurcation of a ciaim. Payments to holders of allowed claims within this class shall be disbursed on a pro
rata basis and shall be disbursed after payment of other creditors The amounts set forth as unsecured claims in
Debtor's schedules are estimates only, and payments to holders of allowed general unsecured claims shall be based
upon allowed claim amounts

 

 

Debtor Seon John Anthony Jerome Case number 18-60517

 

 

Chrisdee Nicole Jerome

 

8. Nonstandard P|an Provisions

Nonstandard Plan Provisions.

The following Plan provisions will be effective only if there is a check in the box in Section 1.3 of the P|an.

 

Student loans

Ms. Jerome's student loans are current in deferrment. When she obtains a job, she will apply for an income contingent
repayment plan on these obligations

 

 

 

Failure to place any nonstandard provision in this section results in the nonstandard provision beinq void.

l c rtjfy lhat all n__on tandaj' v ian provisions are contained in this section of the Plan.
,. .

l . if
/i/{/]/i , l/ ,i/L Date: 9128!2018
Debtor's Attorriey or Pio Se Debtor
State Bar No. 01572900

   

 

 

Certificate of Service

Debtor shall be responsible for service of the P|an on the Trustee and all parties in interest

UN|TED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF TEXAS
WACO DlVlS[ON

lN RE: Seon John Anthony Jerome CASE NO. 18-60517
Debtor

 

Chrisdee Nicole Jerome CHAPTER 13
JOr`n! Debtor

CERT|F|CATE OF SERV|CE

 

 

l, the undersigned hereby certify that on September 285 2018, a copy of the attached Chapter 13 Plan, with any
attachments Was served on each party in interest listed beiow, by placing each copy in an envelope properly addressed,
postage fully prepaid in compliance With Local Rule 9013 (g).

Erin e. shank ‘
Bar iD:01572900
Erin B. Shank, P.C.
1902 Austin Avenue
Waco, Texas 76701
(254) 296-1161

 

 

Capitai One Navient
P.O. Box 85617 Attn: Correspondence

Richmond, VA 23276-0001

Capitai One

American |nfoSource
P.O.Box 71083

Charlotte, NC 28272-1083

Consumer Portfoiio Services
16355 i_aguna Conjoa Rd
|rvine, CA 92618

Cottonwood Financial Texas, LLC
dib/a The Cash Store

1901 Gateway Drive, Suite 200
lrving, TX 75038

PO Box 9500
Wilkes-Barre, PA 18773-9500

chen Loan Servicing
xxxxxx0483

1661 Worthington Rd.

Suite 100

West Pa|m Beach, FL 33409

Ray Hendren

3410 Far West Bivd
Suite 200

Austin, TX ?8731

Seon John Anthony Jerome
3807 Kevin Shaw Dr
Kil|een, TX 76549

